DETAILED ACTION
This Final Office Action is in response to the amendment and / or remarks filed on June 30, 2022.  Claims 1 – 17 & 19 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 & 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by (U.S. Patent Publication Number 2009 / 0179055 A1) to Estrellado.
Regarding claim 1, Estrellado discloses the pack-carrier (100) comprising the open attachment frame (110) and at least one support (104), the support (104) being arrange on the frame (110) in such a manner as to extend, in service, outwards from the frame (110) in the projecting position that, enables the backpack (310) to rest on the support (104), the frame (110) being shaped so that, in service, is attachable to the users back (i.e. via 120) and extends around the back of the user and at least in part around each of the user’s sides so as to balance stresses between the user’s back and both of the user’s hips (440) (i.e. as shown in Figures 3, 4 & 5), the frame (110) extends to the user’s sides and the recitation of the intended placement of the frame (110) on the back of the user does not alter the structure and the frame of Estrellado is capable of being placed there),
wherein at least in the projection position (See Figures 1 & 3), the support (104) extends form the top edge (107 & 115) of the frame (110) (See Figures 1, 2, 3 & 4),
wherein the frame (110) is made up of the central portion (107) that is straight (See Figure 2), which central portion (107) is extended symmetrically by two curved segments (i.e. Left & Right (115) in Figure 2), so that the two curved segments (i.e. Left & Right (115) in Figure 2) and central portion (107) do not present the same curvature (See Figure 2),
wherein the central portion (107) being designed to fit around the user’s back and the two curved segments (i.e. Left & Right (115) in Figure 2) being designed to fit around the user’s sides.

Regarding claim 12, Estrellado discloses wherein the support (104) is offset outwards from the frame (110).

Claim(s) 1, 2, 9, 10, 11, 12, 13, 15, 17 & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (U.S. Patent Number 4,634,032) to LaFlame.
Regarding claim 1, LaFlame discloses the pack-carrier (See Figure 21) comprising: 
an open attachment frame (11 & Left & Right (43) in Figures 2 & 21) and at least one support (i.e. Horizontal Portion of (112) in Figure 21), the support (i.e. Horizontal Portion of (112) in Figure 21) being arrange on the frame (11) in such a manner as to extend, in service, outwards from the frame (11 & Left & Right (43) in Figure 2 & 21) in the projecting position that, enables the backpack (111) to rest on the support (i.e. Horizontal Portion of (112) in Figure 21), the frame (11 & Left & Right (43) in Figure 2 & 21) being shaped so that, in service, it extends around the back of the user and around each of the user’s sides so as to balance stresses between the user’s back and both of the user’s hips (See Figure 21),
wherein at least in the projection position, the support (112) extends from the top edge of the frame (11) (See Figure 21);
wherein the frame (11 & Left / Right (43) in Figure 2) is made up of the central portion (11) slightly curved, which central portion (11) is extended symmetrically by two curved segments (i.e. Left & Right (43) in Figure 2), so that the two curved segments (i.e. Left & Right (43) in Figure 2) and central portion (11) do not present the same curvature (See Figure 2),
wherein the central portion (11) being designed to fit around the user’s back and the two curved segments (i.e. Left & Right (43) in Figure 2) being designed to fit around the user’s sides (See Figure 21).

Regarding claim 2, LaFlame discloses wherein at least one end of the frame (11 & Left / Right (43) in Figure 2) that is to be located at one of the user’s sides presents the projection (i.e. Left & Right (45) in Figure 2) that, in service, is capable of supporting loads other than the backpack (111) and arranged on the user’s torso or on the sides of the user’s trunk, and that balances the structure relative to loads placed behind in the backpack (See Figure 2).

Regarding claim 9, LaFlame discloses the support (i.e. Horizontal Portion of (112) in Figure 21) is mounted on the frame (11 & Left / Right (43) in Figure 2) by means of the carriage (i.e. Diagonal Support Portion of (112) in Figure 21) of the pack-carrier (See Figure 21).

Regarding claim 10, LaFlame discloses wherein the frame portion (11 & Left / Right (43) in Figure 2) is made up of at least two portions (See Figures 2 & 21).

Regarding claim 11, LaFlame discloses each frame portion (Left & Right (43) in Figure 2) is slidably (i.e. via unlock section of (50) in Figure 2) mounted in the carriage (11) carrying the support (112).

Regarding claim 12, LaFlame discloses wherein the support (112) is offset outwards from the frame (11).

Regarding claim 13, LaFlame discloses the equipment (56) being independent of the backpack (111) that is to rest on the pack-carrier (See Figures 2 & 21).

Regarding claim 15, LaFlame discloses an open attachment frame and at least one support, the support being arranged on the frame in such a manner as to extend, in service, outwards from the frame (Left & Right (43) in Figure 2) in the projecting position that enables the backpack to rest on the support (112) (See Figure 21), the frame (Left & Right (43) in Figure 2) being shaped so that, in service, it extends around the back of the user and around each of the user’s sides so as to balance stresses between the user’s back and both of the user’s hips (See Figure 21), 
wherein the frame (Left & Right (43) in Figure 2) includes two portion;
wherein the support (112) is mounted on each of the two portions of the frame (Left & Right (43) in Figure 2) by means of the single carriage (11) of the pack-carrier; and
wherein each portion of the frame (Left & Right (43) in Figure 2) is slidably mounted in the carriage (11).

Regarding claim 17, LaFlame discloses wherein the portions of the frame (Left & Right (43) in Figure 2) are movable one to another according to the carriage (11).

Regarding claim 19, LaFlame discloses an open attachment frame (11 & Left / Right (43) in Figure 2), the support (112) being arrange on the frame (11 & Left / Right (43) in Figure 2) in such a manner as to extend, in service, outwards from the frame (11 & Left / Right (43) in Figure 2) in the projecting position that enables the backpack to rest on the support (112) (See Figure 21), the frame (Left & Right (43) in Figure 2) being shaped so that, in service, it extends around the back of the user and around each of the user’s sides so as to balance stresses between the user’s back and both of the user’s hips, 
wherein the frame (Left & Right (43) in Figure 2) includes two portions,
wherein the support (112) is mounted on one of the two portions by means of the first carriage (89) of the pack-carrier,
wherein the support (112) is mounted on the second of the two portions by means of the second carriage (91) of the pack-carrier, which enable the support (112) to slide relative to the frame (11 & Left & Right (43) in Figure 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 9, 12, 13 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 4,634,032) to LaFlame in view of (U.S. Patent Publication Number 2009 / 0179055 A1) to Estrellado.
Regarding claim 1, LaFlame discloses the pack-carrier (See Figure 21) comprising: 
an attachment frame (11 & Left / Right (43) in Figure 2) and at least one support (i.e. Horizontal Portion of (112) in Figure 21), the support (i.e. Horizontal Portion of (112) in Figure 21) being arrange on the frame (11 & Left / Right (43) in Figure 2) in such a manner as to extend, in service, outwards from the frame (11 & Left / Right (43) in Figure 2) in the projecting position that, enables the backpack (111) to rest on the support (i.e. Horizontal Portion of (112) in Figure 21), the frame (11 & Left / Right (43) in Figure 2) being shaped so that, in service, it extends around the back of the user and around each of the user’s sides so as to balance stresses between the user’s back and both of the user’s hips (See Figure 21),
wherein at least in the projection position, the support (112) extends from the top edge of the frame (11 & Left / Right (43) in Figure 2) (See Figure 21).
However, LaFlame does not explicitly disclose an open attachment frame where this is a frame that only extends partially around a user; wherein the frame is made up of the central portion that is straight, which central portion is extended symmetrically by two curved segments, so that the two curved segments and central portion do not present the same curvature, and wherein the central portion being designed to fit around the user’s back and the two curved segments being designed to fit around the user’s sides.
Estrellado teaches an open attachment frame (110) (See Figure 1); wherein the frame (110) is made up of the central portion (107) that is straight (See Figure 2), which central portion (107) is extended symmetrically by two curved segments (i.e. Left & Right (115) in Figure 2), so that the two curved segments (i.e. Left & Right (115) in Figure 2) and central portion (107) do not present the same curvature (See Figure 2),
wherein the central portion (107) being designed to fit around the user’s back and the two curved segments (i.e. Left & Right (115) in Figure 2) being designed to fit around the user’s sides.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make an open attachment frame; wherein the frame is made up of the central portion that is straight, which central portion is extended symmetrically by two curved segments, so that the two curved segments and central portion do not present the same curvature, and wherein the central portion being designed to fit around the user’s back and the two curved segments being designed to fit around the user’s sides as taught by Estrellado with the pack-carrier of LaFlame in order to slide inside the users pants, trousers, shorts, skirt, or other similar lower garment (See Paragraph 0034).

Regarding claim 2, LaFlame discloses wherein at least one end of the frame (11, 43 & 44) that is to be located at one of the user’s sides presents the projection (i.e. Left & Right (45) in Figure 2) that, in service, is capable of supporting loads other than the backpack (111) and arranged on the user’s torso or on the sides of the user’s trunk, and that balances the structure relative to loads placed behind in the backpack (See Figure 2).

Regarding claim 9, LaFlame discloses the support (i.e. Horizontal Portion of (112) in Figure 21) is mounted on the frame (11 & 43) by means of the carriage (i.e. Diagonal Support Portion of (112) in Figure 21) of the pack-carrier (See Figure 21).

Regarding claim 12, LaFlame as modified by Estrellado discloses wherein the support (104) is offset outwards from the frame (110).

Regarding claim 13, LaFlame discloses the equipment (56) being independent of the backpack (111) that is to rest on the pack-carrier (See Figures 2 & 21).

Regarding claim 16, LaFlame discloses the pack-carrier comprises: an open attachment frame (11 & Left & Right (43) in Figure 21) and at least one support (112), the support (112) being arranged on the frame (11) in such a manner as to extend, in service, outwards from the frame (11) in the projecting position that enables the backpack to rest on the support (112) (See Figure 21), the frame (11 & Left & Right (43) in Figure 21) being shaped so that, in service, it extends around each of the user’s hips (See Figures 2 & 4) so as to balance stresses between the user’s back and both of the user’s sides wherein the at least one support (112) includes the continuous rim that is circularly arcuate and from which there extends at least one attachment tab (13) for attaching the pack-carrier to an equipment, wherein at least one attachment tab (13) comprises orifices, wherein the rim becoming wider on approaching the center of the frame (11 & Left / Right (43) in Figure 21).
However, LaFlame lacks and does not explicitly disclose the continuous rim that is circularly arcuate.
Estrellado teaches the at least one support (104) includes the continuous rim that is circularly arcuate (See Figure 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the at least one support include the continuous rim that is circularly arcuate as taught by Estrellado with the pack-carrier of LaFlame in order to enhance product appeal.

Claims 3, 4, 5 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 4,634,032) to LaFlame and (U.S. Patent Publication Number 2009 / 0179055 A1) to Estrellado as applied to claim 1 above, and further in view of (U.S. Patent Number 6,789,710 B1) to Szatkowski.
Regarding claim 3, LaFlame discloses the support (112) (See Figure 21).
However, LaFlame does not explicitly disclose the support being movable between the projecting position that, in service, enables the pack to rest on the support, and the folded-away position.
Szatkowski teaches the support (13) is movable between the projecting position (See Figures 5 & 8) that, in service, enables the pack to rest on the support (13), and the folded-away position (See Figures 6 & 7).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the support movable between the projecting position that, in service, enables the pack to rest on the support, and the folded-away position as taught by Szatkowski with the pack-carrier of LaFlame in order to provide quick and easy storage when not in use.

Regarding claim 4, LaFlame as modified by Szatkowski discloses wherein the support (13) is mounted to move on the frame (12) between the projecting position (See Figures 5 & 8) and the folded-away position (See Figures 6 & 7).

Regarding claim 5, LaFlame as modified by Szatkowski discloses the support (13) is mounted to move in rotation (i.e. via (15) in Figure 5) between the projecting position (See Figures 5 & 8) and the folded-away position (See Figures 6 & 7).

Regarding claim 7, LaFlame as modified by Szatkowski discloses the pack-carrier (See Figures 6, 7 & 8) includes at least one stop (16) preventing the support (13) from tilting towards the inside of the frame (12) (See Figures 6, 7 & 8).

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 4,634,032) to LaFlame and (U.S. Patent Publication Number 2009 / 0179055 A1) to Estrellado and (U.S. Patent Number 6,789,710 B1) to Szatkowski as applied to claim 3 above, and further in view of (U.S. Patent Number 6,053,383) to Gunderson. 
Regarding claim 6, LaFlame as modified by above does not explicitly disclose the spring tending to hold the support in its folded-away position.
Gunderson teaches the spring (11) tending to hold the support (17) in its folded-away position (See Figure 2) for the purpose of biasing the support table in the inoperative position when not in use (See Column 3, lines 58 – 65).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the spring tending to hold the support in its folded-away position as taught by Gunderson with the bag-carrier of LaFlame et al., in order to bias the support table in the inoperative position when not in use (See Column 3, lines 58 – 65).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 4,634,032) to LaFlame and (U.S. Patent Publication Number 2009 / 0179055 A1) to Estrellado as applied to claim 1 above, and further in view of (U.S. Patent Number 9,044,081 B2) to McDonald.
Regarding claim 8, LaFlame as modified by above does not disclose wherein the support (104) is ribbed.
McDonald teaches wherein the support (46 & 64) is ribbed (48 & 50) (See Figures 6 & 7) for the purpose of providing gripping (See Column 5, lines 22 – 24).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the support being ribbed as taught by McDonald with the pack carrier of LaFlame in order to provide gripping (See Column 5, lines 22 – 24).
 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 4,634,032) to LaFlame in view of (U.S. Patent Publication Number 2005 / 0161479) to Lickso and (U.S. Patent Publication Number 2009 / 0179055 A1) to Estrellado.
Regarding claim 14, LaFlame discloses an open attachment frame (11 & Left / Right (43) in Figure 2) and at least one support (112), the support (112) being arranged on the frame (11 & Left / Right (43) in Figure 2) in such a manner as to extend, in service, outwards from the frame in the projecting position that enables the backpack to rest on the support (112) (See Figure 21), the frame (Left / Right (43) in Figure 2) being shaped so that, in service, it extends around the back of the user and around each of the user’s sides so as to balance stresses between the user’s back and both of the user’s hips (See Figure 2).
However, LaFlame lacks and does not explicitly disclose projection of the side, wherein at least one end of the frame that is to be located at one of the user’s sides presents the projection that, in service, is capable of supporting loads other than the backpack and arranged on the user’s torso or on the sides of the user’s trunk, and that balances the structure relative to loads placed behind in the backpack; and wherein the projection extends in a different plane than the distal end of the frame.
Lickso teaches the side support (See Figure 1), wherein at least one end of the frame that is to be located at one of the user’s sides presents the projection that, in service, is capable of supporting loads other than the backpack and arranged on the user’s torso or on the sides of the user’s trunk, and that balances the structure relative to loads placed behind in the backpack; and wherein the projection extends in a different plane (See Figure 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make projection formed by the widening of the rim as taught by Lickso with the pack-carrier of LaFlame in order to increase the carrying capacity.
However, LaFlame lacks and does not explicitly disclose wherein the projection is made from the widening of the rim of the frame; and 
wherein the rim is shaped to be smaller at the distal free end of the rim than at the proximal end of the rim so that the rim becoming wider on approaching the center of the frame.
Estrellado teaches the projection formed by the widening of the rim.  
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make projection formed by the widening of the rim as taught by Estrellado with the pack-carrier of LaFlame in order to durability.

Response to Arguments
Applicant's arguments filed June 30, 2022 have been fully considered but they are not persuasive.
Applicant argues, neither Estrellado and LaFlame discloses or even suggests having a central portion that is straight or slightly curved, which central portion is extended symmetrically by two curved segments, so that the two curved segments and central portion do not present the same curvature.  Applicant further argues the frame of LaFlame is closed, not open.
Examiner disagrees, Estrellado teaches wherein the frame (110) is made up of the central portion (107) that is straight (See Figure 2), which central portion (107) is extended symmetrically by two curved segments (i.e. Left & Right (115) in Figure 2), so that the two curved segments (i.e. Left & Right (115) in Figure 2) and central portion (107) do not present the same curvature (See Figure 2), wherein the central portion (107) being designed to fit around the user’s back and the two curved segments (i.e. Left & Right (115) in Figure 2) being designed to fit around the user’s sides.  LaFlame teaches a central portion (11) that is slightly curved and two curved segments (either side 43).  As the frame is only the central portion (11) and the two curved segments (43) it is indeed an open frame.  The fact that another element (44) is attached to it, does not change or prohibit this reading.
Given the broadest reasonable interpretation, Estrellado or LaFlame meet and satisfy the structural limitations as set forth in Claim 1.
Therefore, the 35 U.S.C. 102(a)(2) rejection is maintained.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.V/Examiner, Art Unit 3734 

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734